Quillian, Chief Judge.
The defendant, Roosevelt Bryant, was convicted of the offenses of kidnapping with bodily harm (rape), armed robbery, motor vehicle theft, aggravated assault, and three counts of attempted robbery. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising any issue of law which she considered arguably could support an appeal. We must note in passing that most points which arguably could support an appeal were considered by this court in Bryant’s co-defendant’s appeal, Laney v. State, 159 Ga. App. 609 (284 SE2d 114) (1981), wherein we found no merit to any enumerated error. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have examined the record and transcript to determine independently if there are any meritorious errors of law. We agree with counsel that none of the possible issues have merit. Therefore, this court has granted counsel’s motion to withdraw, and we affirm the conviction. We are satisfied that the evidence presented at trial was sufficient to enable a rational trier of fact to find the guilt of defendant for the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affírmed.


Shulman, P. J., and Carley, J., concur.